DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-13 in the reply filed on April 26, 2022 is acknowledged.
Claims 1-20 are pending; claims 14-20 are withdrawn due to non-elected subject matter; and claims 1-13 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Instant claim 2 claims “virus of any kind” or “other analyte” as possible analytes for detection. These recited limitations are not particular or distinct to the intended subject matter claimed, as required. It is unclear what virus or analyte attributes are intended or encompassed by the claim, especially in attempts to differentiate “or other analyte” recited in claim 2 from “an analyte”, recited in claim 1.  
Instant claim 5 requires the quantification of analyte that is dependent on the addition of a reagent binding to an analyte. Claim 5 depends on claim 1, which states that the addition of a reagent is optional.  Therefore, it is unclear how asserted quantification can take place, as required in claim 5, without the addition of the necessary reagent of claim 1.  Suggested language for clarification of claim 5 is something like: “wherein when the reagent is added…”.
Instant claim 8 lists various reagents (added optionally in claim 1, from which claim 8 depends), selected from “other suitable antibodies” and a “fluorescent based reagent”.  It is unclear what characteristics and/or structure and/or function would any antibody as a “suitable” other or any reagent that is “fluorescent-based”.  It is unclear what materials these recited limitations are referring to.
Instant claims 11-13 recite the term, “preferably”, which render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In claims 11 and 13, it is unclear whether electrical property responses are required to be measured as capacitance versus applied voltage responses or not.  In claims 12 and 13, it cannot be determined whether light intensity is a requisite optical property response or not.  
Claim 12 is also vague and indefinite because it cannot be determined which limitations are intended to be incorporated since the recited “method of the preceding claim” is incomplete, see MPEP § 608.01(n).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claim 1 is drawn to a method of detecting, identifying, and quantifying “an analyte” in a specimen comprising one or more cells by applying an electric field over test samples comprising apportioned specimens, measuring the electrical properties generated in the samples, identifying the characteristics of the electrical properties responses and/or differences in characteristics of the electrical property responses (claims 3, 4, 9), and determining the presence, identity, and/or quantity of the analyte in the sample. Claim 9 states that the electric field is applied by DC or pulsating AC voltage. The analyte of claim 1 is further defined in claim 2 as a coronavirus, virus of any kind, bacteria, fungus, protein or other analyte. The recited “virus of any kind” or “other analyte” as possible analytes for detection recited in claim 2 are not particular or distinct to the intended subject matter claimed, as required. It is unclear what virus or analyte attributes are intended or encompassed by the claim, especially in attempts to differentiate “or other analyte” recited in claim 2 from “an analyte”, recited in claim 1.  Claims 4 further comprises detecting optical properties responses that result from the first and second magnitudes of the applied electric fields. Claim 5 states that quantification is determined by the binding between analyte and reagent. Claims 6 and 7 state that detection and identification of the analyte is based on nonlinearities, based on occurrence and pattern in the electrical properties.  
Claim 8 lists the reagents selected from ACE2 antibodies, NC antibodies, anti-N antibodies, “other suitable antibodies” and a “fluorescent based reagent”.  It is unclear what characteristics and/or structure and/or function would any antibody as a “suitable” other or any reagent that is “fluorescent-based”.  It is unclear what materials these recited limitations are referring to. Claim 10 combines most of the method steps of the previously recited claims. Claims 11-13 are drawn to testing two or more samples simultaneously.
	The instant characteristics in a sample specimen generated upon applying an electric field with different magnitudes described in the instant disclosure results in induction of current across the suspension that may destroy protein aggregates or facilitate entry of antibodies into cells, according to paragraphs [0136-0138] of the instant published disclosure, USPgPub 2022/0120692. Additional characteristics generated upon differential electric field magnitudes and light intensities include flat and non-linear profiles, correlative with the quantity of SARS-CoV-2 virus present, see paragraphs [0151-0155].  Also see Figures 8-19 and 21-29 demonstrating the claimed method of detection and quantification of SARS-CoV-2.  
While the instant disclosure demonstrates detection and quantification of SARS-CoV-2, there is no guidance provided indicating that the instant method would be applicable for the broad, infinite scope of detecting and quantifying any analyte encompassed by instant claim 1 or a “virus of any kind”, the broad scope of coronaviruses, bacteria, fungus, protein, or “other analyte”, specifically listed in claim 2. There is no guidance provided in the instant disclosure for what measurements of electrical properties would be applicable for the determination of detection and/or quantification and/or identification of unknown analyte targets in a sample. The skilled artisan would not predict that the instant method would be applicable to detection, identification, and quantification for any other analyte except SARS-CoV-2, as evidenced by Imran et al. 2021; Micromachines. 2021; (12) 2: 174. Imran et al. review electrochemical sensors for the detection of viruses. In section 4, Imran et al. states that distinguishing between different target analytes by biosensors remains a challenge. The instant disclosure does not satisfy this gap of knowledge in the state of the art. In Table 1, Imran et al. lists recognition elements required for detection of specific virus targets, limits of detection (LOD), and working ranges. Other than the anti-N antibody (NC antibody) binding in instant (exemplary) paragraphs: [0064], RDB SARS-CoV-2 spike antibodies in paragraph [0088] (Figures 25A-26D), and antibodies specific to the ACE-2 receptor in paragraph [0124], there is no written description for any other requisite recognition element for detection, identification, and quantification of infinite analytes, viruses, bacteria, fungus, protein, or “other analyte”, asserted by the instant claims. 
	The applicable standard for the written description requirement can be found in MPEP 2163. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, there is no disclosure of sufficient characteristics of the claimed genus of target analytes or recognition elements to allow persons of ordinary skill in the art to recognize that applicants were in possession of the claimed genus of the claimed invention. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claims drawn to a method of detecting, identifying and quantifying SARS-CoV-2 in a specimen comprising one or more cells would overcome this rejection.
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting, identifying, and quantifying the presence of SARS-CoV-2 by the instant method, does not reasonably provide enablement for detecting, identifying, and quantifying the presence of any analyte present in a sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Instant claim 1 is drawn to a method of detecting, identifying, and quantifying “an analyte” in a specimen comprising one or more cells by applying an electric field over test samples comprising apportioned specimens, measuring the electrical properties generated in the samples, identifying the characteristics of the electrical properties responses and/or differences in characteristics of the electrical property responses (claims 3, 4, 9), and determining the presence, identity, and/or quantity of the analyte in the sample. Claim 9 states that the electric field is applied by DC or pulsating AC voltage. The analyte of claim 1 is further defined in claim 2 as a coronavirus, virus of any kind, bacteria, fungus, protein or other analyte. The recited “virus of any kind” or “other analyte” as possible analytes for detection recited in claim 2 are not particular or distinct to the intended subject matter claimed, as required. It is unclear what virus or analyte attributes are intended or encompassed by the claim, especially in attempts to differentiate “or other analyte” recited in claim 2 from “an analyte”, recited in claim 1.  Claims 4 further comprises detecting optical properties responses that result from the first and second magnitudes of the applied electric fields. Claim 5 states that quantification is determined by the binding between analyte and reagent. Claims 6 and 7 state that detection and identification of the analyte is based on nonlinearities, based on occurrence and pattern in the electrical properties.  
Claim 8 lists the reagents selected from ACE2 antibodies, NC antibodies, anti-N antibodies, “other suitable antibodies” and a “fluorescent based reagent”.  It is unclear what characteristics and/or structure and/or function would any antibody as a “suitable” other or any reagent that is “fluorescent-based”.  It is unclear what materials these recited limitations are referring to. Claim 10 combines most of the method steps of the previously recited claims. Claims 11-13 are drawn to testing two or more samples simultaneously.
	The instant characteristics in a sample specimen generated upon applying an electric field with different magnitudes described in the instant disclosure results in induction of current across the suspension that may destroy protein aggregates or facilitate entry of antibodies into cells, according to paragraphs [0136-0138] of the instant published disclosure, USPgPub 2022/0120692. Additional characteristics generated upon differential electric field magnitudes and light intensities include flat and non-linear profiles, correlative with the quantity of SARS-CoV-2 virus present, see paragraphs [0151-0155].  Also see Figures 8-19 and 21-29 demonstrating the claimed method of detection and quantification of SARS-CoV-2.  
While the instant disclosure demonstrates detection and quantification of SARS-CoV-2, there is no guidance provided indicating that the instant method would be applicable for the broad, infinite scope of detecting and quantifying any analyte encompassed by instant claim 1 or a “virus of any kind”, the broad scope of coronaviruses, bacteria, fungus, protein, or “other analyte”, specifically listed in claim 2. There is no guidance or working example provided in the instant disclosure for what measurements of electrical properties would be applicable for the determination of detection and/or quantification and/or identification of unknown analyte targets in a sample. The skilled artisan would not predict that the instant method would be applicable to detection, identification, and quantification for any other analyte except SARS-CoV-2, as evidenced by Imran et al. 2021; Micromachines. 2021; (12) 2: 174. Imran et al. review electrochemical sensors for the detection of viruses. In section 4, Imran et al. states that distinguishing between different target analytes by biosensors remains a challenge. The instant disclosure does not satisfy this gap of knowledge in the state of the art. In Table 1, Imran et al. lists recognition elements required for detection of specific virus targets, limits of detection (LOD), and working ranges. Other than the anti-N antibody (NC antibody) binding in instant (exemplary) paragraphs: [0064], RDB SARS-CoV-2 spike antibodies in paragraph [0088] (Figures 25A-26D), and antibodies specific to the ACE-2 receptor in paragraph [0124], there is no written description, guidance or working example provided for any other requisite recognition element for detection, identification, and quantification of infinite analytes, viruses, bacteria, fungus, protein, or “other analyte”, asserted by the instant claims. 
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to practice the instant method claimed in its full scope.
Claims drawn to a method of detecting, identifying and quantifying SARS-CoV-2 in a specimen comprising one or more cells would overcome this rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vilkov US 11,029,282, claim detecting signals generated by after application of an electric field comprising a first profile and a second profile that has higher magnitudes than the first profile to determine ion mobility, see claims 1 and 7. Vilkov does not suggest detecting, identifying, and quantifying specimens comprising one or more cells or measuring electrical property responses generated by said applied electrical force of lower and higher magnitudes, respectively, in a sample comprising cells.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648